DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbaum (2014/0224600).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum (2014/0224600) in view of Golomb (2014/0022070).

Regarding applicant claim 1, Rosenbaum discloses a system for improving driving safety, comprising: 
a steering wheel ([0008]); 
a pressure sensor, which is installed between the paddle and a contact point of the paddle to the steering wheel and is coupled to a control component ([0010] “squeeze sensors”), 
wherein the pressure sensor is configured to sense a pressure exerted on the pressure sensor by the paddle and send the sensed pressure to the control component ([0011] “pressure or force sensors supported on the steering wheel to slow or stop the vehicle in response to an operator’s squeezing of the wheel”); and 
the control component, which is configured to, in responsive to receiving the sensed pressure, determine a level of deceleration corresponding to the sensed pressure and send a deceleration command which instructs to decelerate, based on the determined level of deceleration, a vehicle on which the system for improving the driving safety is installed ([0011] “pressure or force sensors supported on the steering wheel to slow or stop the vehicle in response to an operator’s squeezing of the wheel”; [0012]).
Although silent concerning a paddle, Rosenbaum discloses prior art in which paddles can be used for actuating brakes ([0008]). 
Golomb discloses the use of paddles/thumb shifters (PS) on motor vehicles are used in sporty driving situations in order for the drivers to maintain as much control over the steering wheel as possible ([0019]).  Golomb discloses that it would have been advantageous to have PS for a motor vehicle integrated into the annular ring of the motor vehicle’s steering wheel such that the driver of the motor vehicle would not have to loosen or alter a fully-wrapped grip on the steering wheel in order to operate the paddle shifters ([0020]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the paddle shifters of Golomb with the steering wheel/hand braking system of Rosenbaum since paddles shifters are known in the art and would have been well within the scope of invention to allow drivers to maintain full control of the vehicle and perform other functions without having to let go of the steering wheel.

Regarding applicant claim 2, Rosenbaum is silent concerning wherein the paddle has a ring shaped body.  Golomb discloses the paddle is integrated into the annular ring of the motor vehicle’s steering wheel ([0020]).  It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a ring shaped body as disclosed by Golomb as it would have been a matter of design choice, and especially for a something connected to the steering wheel which is already a ring shape.

Regarding applicant claim 3, Rosenbaum is silent concerning wherein a distance between the ring shaped body of the paddle and a ring-shaped body of the steering wheel is smaller than a preset distance.  Golomb discloses the paddle is integrated into the annular ring of the motor vehicle’s steering wheel ([0020]).  It would have been obvious to one of ordinary skill in the art at the time of invention to set a distance as disclosed by Golomb as it would have been a matter of design choice to set.

Regarding applicant claim 4, Rosenbaum discloses wherein a pressure exerted on any part of the paddle is transferred to the pressure sensor ([0019]-[0020] “multiple sensors placed throughout the underside of the steering wheel”). 

Regarding applicant claim 5, Rosenbaum discloses wherein the level of deceleration increases with the increase of the sensed pressure; or, the level of deceleration increases with the increase of a pressure level within which the sensed pressure falls ([0024] “slight squeeze will begin to slow the vehicle, perhaps by a pre-determined amount, for a lower speed limit. A second slight squeeze further reduces the vehicle’s speed. A progressively firm squeeze will bring a vehicle to a gradual and complete stop”).  

Regarding applicant claim 6, Rosenbaum discloses wherein the control component is configured to: look up in a correspondence table according to the sensed pressure to determine the level of deceleration corresponding to the sensed pressure, wherein the correspondence table stores correspondence between levels of deceleration and values of the sensed pressure, or between levels of deceleration and pressure levels within which the sensed pressure falls; or, calculate, based on a preset algorithm according to the sensed pressure, the level of deceleration corresponding to the sensed pressure or corresponding to a pressure level within which the sensed pressure falls ([0024] “slight squeeze will begin to slow the vehicle, perhaps by a pre-determined amount, for a lower speed limit. A second slight squeeze further reduces the vehicle’s speed. A progressively firm squeeze will bring a vehicle to a gradual and complete stop”).

Regarding applicant claim 7, Rosenbaum discloses a vehicle, comprising a system for improving driving safety and a speed control system, wherein the system for improving driving safety comprises: 
a steering wheel ([0008]); 
a pressure sensor, which is installed between the paddle and a contact point of the paddle to the steering wheel and is coupled to a control component ([0010] “squeeze sensors”), 
wherein the pressure sensor is configured to sense a pressure exerted on the pressure sensor by the paddle and send the sensed pressure to the control component ([0011] “pressure or force sensors supported on the steering wheel to slow or stop the vehicle in response to an operator’s squeezing of the wheel”); and 
the control component, which is configured to, in responsive to receiving the sensed pressure, determine a level of deceleration corresponding to the sensed pressure and send a deceleration command which instructs to decelerate, based on the determined level of deceleration, a vehicle on which the system for improving the driving safety is installed ([0011] “pressure or force sensors supported on the steering wheel to slow or stop the vehicle in response to an operator’s squeezing of the wheel”; [0012]).
Although silent concerning a paddle, Rosenbaum discloses prior art in which paddles can be used for actuating brakes ([0008]). 
Golomb discloses the use of paddles/thumb shifters (PS) on motor vehicles are used in sporty driving situations in order for the drivers to maintain as much control over the steering wheel as possible ([0019]).  Golomb discloses that it would have been advantageous to have PS for a motor vehicle integrated into the annular ring of the motor vehicle’s steering wheel such that the driver of the motor vehicle would not have to loosen or alter a fully-wrapped grip on the steering wheel in order to operate the paddle shifters ([0020]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the paddle shifters of Golomb with the steering wheel/hand braking system of Rosenbaum since paddles shifters are known in the art and would have been well within the scope of invention to allow drivers to maintain full control of the vehicle and perform other functions without having to let go of the steering wheel.

Regarding applicant claim 8, Rosenbaum is silent concerning wherein the paddle has a ring shaped body.  Golomb discloses the paddle is integrated into the annular ring of the motor vehicle’s steering wheel ([0020]).  It would have been obvious to one of ordinary skill in the art at the time of invention to utilize a ring shaped body as disclosed by Golomb as it would have been a matter of design choice, and especially for a something connected to the steering wheel which is already a ring shape.

Regarding applicant claim 9, Rosenbaum is silent concerning wherein a distance between the ring shaped body of the paddle and a ring-shaped body of the steering wheel is smaller than a preset distance.  Golomb discloses the paddle is integrated into the annular ring of the motor vehicle’s steering wheel ([0020]).  It would have been obvious to one of ordinary skill in the art at the time of invention to set a distance as disclosed by Golomb as it would have been a matter of design choice to set.

Regarding applicant claim 10, Rosenbaum discloses wherein a pressure exerted on any part of the paddle is transferred to the pressure sensor ([0019]-[0020] “multiple sensors placed throughout the underside of the steering wheel”). 

Regarding applicant claim 11, Rosenbaum discloses wherein the level of deceleration increases with the increase of the sensed pressure; or, the level of deceleration increases with the increase of a pressure level within which the sensed pressure falls ([0024] “slight squeeze will begin to slow the vehicle, perhaps by a pre-determined amount, for a lower speed limit. A second slight squeeze further reduces the vehicle’s speed. A progressively firm squeeze will bring a vehicle to a gradual and complete stop”).  

Regarding applicant claim 12, Rosenbaum discloses wherein the control component is configured to: look up in a correspondence table according to the sensed pressure to determine the level of deceleration corresponding to the sensed pressure, wherein the correspondence table stores correspondence between levels of deceleration and values of the sensed pressure, or between levels of deceleration and pressure levels within which the sensed pressure falls; or, calculate, based on a preset algorithm according to the sensed pressure, the level of deceleration corresponding to the sensed pressure or corresponding to a pressure level within which the sensed pressure falls ([0024] “slight squeeze will begin to slow the vehicle, perhaps by a pre-determined amount, for a lower speed limit. A second slight squeeze further reduces the vehicle’s speed. A progressively firm squeeze will bring a vehicle to a gradual and complete stop”).

Regarding applicant claim 13, Rosenbaum discloses a method for improving driving safety, applied to a system comprising: 
a steering wheel ([0008]); 
a pressure sensor, which is installed between the paddle and a contact point of the paddle to the steering wheel and is coupled to a control component ([0010] “squeeze sensors”), 
wherein the pressure sensor is configured to sense a pressure exerted on the pressure sensor by the paddle and send the sensed pressure to the control component ([0011] “pressure or force sensors supported on the steering wheel to slow or stop the vehicle in response to an operator’s squeezing of the wheel”); and 
the control component, which is configured to, in responsive to receiving the sensed pressure, determine a level of deceleration corresponding to the sensed pressure and send a deceleration command which instructs to decelerate, based on the determined level of deceleration, a vehicle on which the system for improving the driving safety is installed ([0011] “pressure or force sensors supported on the steering wheel to slow or stop the vehicle in response to an operator’s squeezing of the wheel”; [0012]).
Although silent concerning a paddle, Rosenbaum discloses prior art in which paddles can be used for actuating brakes ([0008]). 
Golomb discloses the use of paddles/thumb shifters (PS) on motor vehicles are used in sporty driving situations in order for the drivers to maintain as much control over the steering wheel as possible ([0019]).  Golomb discloses that it would have been advantageous to have PS for a motor vehicle integrated into the annular ring of the motor vehicle’s steering wheel such that the driver of the motor vehicle would not have to loosen or alter a fully-wrapped grip on the steering wheel in order to operate the paddle shifters ([0020]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the paddle shifters of Golomb with the steering wheel/hand braking system of Rosenbaum since paddles shifters are known in the art and would have been well within the scope of invention to allow drivers to maintain full control of the vehicle and perform other functions without having to let go of the steering wheel.
Regarding applicant claim 14, Rosenbaum discloses wherein the level of deceleration increases with the increase of the sensed pressure; or, the level of deceleration increases with the increase of a pressure level within which the sensed pressure falls ([0024] “slight squeeze will begin to slow the vehicle, perhaps by a pre-determined amount, for a lower speed limit. A second slight squeeze further reduces the vehicle’s speed. A progressively firm squeeze will bring a vehicle to a gradual and complete stop”).  
Regarding applicant claim 15, Rosenbaum discloses wherein determining a level of deceleration corresponding to the sensed pressure comprises: looking up in a correspondence table according to the sensed pressure to determine the level of deceleration corresponding to the sensed pressure, wherein the correspondence table stores correspondence between levels of deceleration and values of the sensed pressure, or between levels of deceleration and pressure levels within which the sensed pressure falls; or, calculating, based on a preset algorithm according to the sensed pressure, the level of deceleration corresponding to the sensed pressure or corresponding to a pressure level within which the sensed pressure falls ([0024] “slight squeeze will begin to slow the vehicle, perhaps by a pre-determined amount, for a lower speed limit. A second slight squeeze further reduces the vehicle’s speed. A progressively firm squeeze will bring a vehicle to a gradual and complete stop”).  
Regarding applicant claim 16, Rosenbaum discloses a non-transitory computer readable storage medium, in which a computer program is stored, wherein the computer program, when being executed by the processor, performs the method as claimed in claim 13 ([0012]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661